Title: To George Washington from François Barbé de Marbois, 14 September 1785
From: Barbé de Marbois, François
To: Washington, George



Sir,
New york Septr 14th 1785.

I have had So many proofs of your Excellency’s interest to my concerns that I hope you’ll learn with pleasure that the King has appointed me an Intendant for his Colony of hispaniola. This appointement is the more agreeable to me as the connection with america is not entirely broke of for me by my removal, & especially as I Shall have the pleasure to meet there the Count de la luzerne as the commandant of the Colony: to his brother the Chevalier I owe especially this mark of the King’s confidence, I wish I may answer it fully, but though I Know all what I want for Duly discharging the trust, it will be neither Zeal nor a desire of doing good.
I hope your former dispositions & friendship will accompany me in this new Station, & I would be truely happy if it could afford me opportunities to Evince my respect & veneration for you & the consideration with Which I have the honour to be, sir, Your excellency’s Very humble obedient servant

De Marbois

